     Case: 3:20-cr-00050-DRC Doc #: 6 Filed: 06/23/20 Page: 1 of 1 PAGEID #: 11


                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


    UNITED STATES OF AMERICA,                   CASE NO. 3:20-cr-050

                  Plaintiff
      v.
                                                MOTION TO UNSEAL CASE
    MARCUS HALEY,

                  Defendant.


       The United States respectfully moves the Court to unseal the indictment and all other

documents in connection with this case. The defendant was arrested today and there is no longer

any reason to keep the case sealed.

                                                   Respectfully submitted,


                                                   DAVID DEVILLERS
                                                   United States Attorney

                                                   /s/ Timothy Landry
                                                   TIMOTHY LANDRY
                                                   Special Assistant United States Attorney
                                                   221 East Fourth Street, Suite 400
                                                   Cincinnati, Ohio 45202
                                                   Office: (513) 684-3711
                                                   E-mail: Timothy.Landry@usdoj.gov
